Citation Nr: 1047760	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  08-19 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for a left 
shoulder injury with fracture of the humerus, status post (s/p) 
arthroscopy with chronic rotator cuff pain.

2.  Entitlement to an effective date earlier than July 9, 2007 
for the grant of service connection for a left shoulder injury 
with fracture of the humerus, s/p arthroscopy with chronic 
rotator cuff pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1993 to May 1995.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decision that was issued by the 
Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified before the undersigned Veterans Law Judge 
at an October 2010 hearing.


FINDINGS OF FACT

1.  The Veteran is right handed.

2.  The symptoms of the Veteran's left shoulder disability 
include recurrent dislocation, guarding of movement at shoulder 
level, and pain.  Limitation of motion is better than shoulder 
level.

3.  The Veteran's original claim for service connection for a 
left shoulder disability was filed on July 9, 2007, more than one 
year after his discharge from service.


CONCLUSIONS OF LAW

1.  Resolving the doubt in favor of the Veteran, the criteria for 
a 20 percent rating, but no higher, for the Veteran's left 
shoulder disability were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5202 (2010).

2.  The criteria for an effective date earlier than July 9, 2007 
for the grant of service connection for a left shoulder injury 
with fracture of the humerus, s/p arthroscopy with chronic 
rotator cuff pain, have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants with substantiating 
their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 
C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-
187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that 38 C.F.R. 
§ 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. 
Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that the 
claimant provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies to 
all applications pending on, or filed after, the regulation's 
effective date. 

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004).  However, the VCAA notice requirements may be satisfied 
notwithstanding errors in the timing or content of the notice if 
such errors are not prejudicial to the claimant.  Id at 121.  
Further, a defect in the timing of the notice may be cured by 
sending proper notice prior to a re-adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting 
Pelegrini as requiring the Board to ensure that proper notice is 
provided unless it makes findings regarding the completeness of 
the record or other facts that would permit the conclusion that 
the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its 
progeny instruct that a comprehensive VCAA letter, as opposed to 
a patchwork of other post-decisional documents, is required to 
meet the VCAA's notification requirements.  Id at 1320.  However, 
VCAA notification does not require a pre-adjudicatory analysis of 
the evidence already contained in the record.  See, e.g. Mayfield 
v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VCAA notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective date for the award of 
benefits will be assigned if service connection for a claimed 
disability is awarded.  Id at 486.    

In this case, the Veteran was sent a letter in July 2007 that 
explained VA's duty to assist him with obtaining evidence in 
support of his claim.  The July 2007 letter also explained what 
the evidence needed to show in order to establish service 
connection for a claimed disability as well as explained the 
general manner whereby VA assigns ratings and effective dates for 
service connected disabilities.

The Veteran's claim for a higher initial rating and an earlier 
effective date for his left shoulder injury are downstream issues 
from his claim for entitlement to service connection for that 
disability.  The RO granted service connection for a left 
shoulder injury with fracture of the humerus, s/p arthroscopy 
with chronic rotator cuff pain effective July 9, 2007 and 
assigned a 0 percent rating.  The Veteran then filed a notice of 
disagreement arguing that he should have received a higher rating 
and an earlier effective date for this award. In these types of 
circumstances, VA is not required to issue a new VCAA letter.  
See VAOPGCPREC 8-2003.  In this precedential opinion, the General 
Counsel held that although VA is required to issue a statement of 
the case (SOC) if the downstream issue is not resolved, 38 
U.S.C.A. § 5103(a) does not require separate notice of the 
information and evidence necessary to substantiate the newly 
raised issue. Id.  Here, the Veteran was sent the required SOC in 
April 2008. 

In addition to its duties to provide various notices to 
claimants, VA also must make reasonable efforts to assist them 
with obtaining the evidence that is necessary to substantiate 
their claims, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, 
VA has of record evidence including service treatment records, VA 
treatment records, a copy of the Veteran's DD-214, and a 
transcript of the Veteran's testimony at his October 2010 
hearing.  The Veteran was also afforded 2 VA examinations of his 
left shoulder which took place in August 2007 and in August 2009.  
Those examinations adequately documented the symptoms and 
functional effects of the Veteran's left shoulder disability.  
The Board notes that at his hearing the Veteran contended that 
the most recent VA examination took place in or about August 
2010.  However, the claims file does not contain the record of 
any such examination and there is no other indication that any 
such examination exists.  The Board notes that the Veteran's 
claim was certified to the Board in September 2009, so no 
additional examination with respect to this claim would have 
taken place after that date. 

For the reasons set forth above, the Board concludes that VA 
satisfied its obligations pursuant to the VCAA in this case. 



II.  Initial Rating

The Veteran, who is right handed, contends that the symptoms of 
his left shoulder disability are more severe than is contemplated 
by the currently assigned noncompensable rating. 

Disability ratings are determined by applying criteria that are 
set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. 
Part 4).  Ratings are based on average impairments of earning 
capacity resulting from particular diseases and injuries and the 
residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic 
codes set forth in 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher 
evaluation arises out of the initial grant of service connection 
for the disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of the 
claim and appellate process. See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The Veteran was medically discharged from the service as a result 
of a left shoulder injury that occurred in 1995.  

The Veteran's left shoulder was examined by VA in connection with 
this claim in August 2007.  At that time, the Veteran reported 
that he had reduced range of motion of his shoulder as well as 
some numbness and tingling on occasion.  The Veteran denied 
losing significant time from work due to his shoulder injury at 
any time after his service and his activities of daily living 
were not affected by his shoulder injury.  The Veteran reported 
that he had surgery at the time of the initial injury but no 
surgery thereafter.  The Veteran denied using a sling or other 
corrective or assistive devices as a result of his left shoulder 
injury.

At that time, the Veteran was able to flex his shoulder forward 
to approximately 170 degrees with pain at about 170 degrees that 
resolved as soon as he moved his shoulder back towards 0 at 
approximately 165 degrees.  Shoulder abduction was also 0-170 
degrees without pain.  Shoulder external rotation was 0-85 
degrees and shoulder internal rotation was also 0-85 degrees.  No 
pain was elicited from shoulder rotation.  No additional 
discomfort, decreased range of motion, loss of strength, 
tingling, or numbness in the fingers was present after 4 
repetitions.  Tinel's and Phalen's signs were positive on the 
left side.  Strength was 5/5.  The neurovascular and sensory 
examinations were normal.  

X-rays of the left shoulder showed numerous tendon anchors within 
the margins of the glenoid.  The contour of the glenoid was 
slightly irregular.  The humeral head articulated normally with 
the glenoid.  The acromiclavicular (AC) joint was intact and the 
underlying ribs were unremarkable.  The diagnostic impression was 
postsurgical changes of the left glenoid with slight irregularity 
of the articular surface of the glenoid.  There was no evidence 
of an acute abnormality.  

The examiner diagnosed chronic rotator cuff and left shoulder 
pain secondary to a rotator cuff injury that was surgically 
repaired.  Postsurgical changes were noted and slight decreased 
range of motion was also noted on physical examination of the 
Veteran.

VA treatment records show complaints of left shoulder pain.  

The Veteran's left shoulder was re-examined by VA in August 2009.  
At that time, the Veteran reported constant daily pain, averaging 
a dull 5 out of 10 pain, but rising to 7-8 out of 10 with 
activity; weakness; stiffness; instability; giving way; locking; 
fatigability; lack of endurance; and deformity of the shoulder.  
The examiner noted that the left shoulder was slightly depressed 
compared to the right shoulder visibly when the Veteran's shirt 
was removed.  There was no effusion.  The Veteran reported 
experiencing episodes of dislocation or subluxation almost 
monthly.  The Veteran also reported swelling and tenderness of 
his shoulder but denied experiencing heat, redness, or drainage.  
He reported that he treated his shoulder with ibuprofen in the 
past with limited benefit.

The Veteran reported that his left shoulder pain flared up daily 
with activity.  The Veteran reported that these flare ups lasted 
hours.  The Veteran estimated that he lost 60 degrees of range of 
motion during flare ups.  The Veteran reported precipitating 
factors of overhead work, carrying, and lifting, and alleviating 
factors of rest, ice, medication, and avoiding activities that 
aggravated the pain.  The Veteran reported that he avoided using 
his left arm during flare ups.  The Veteran denied using any 
assistive devices as a result of his left shoulder injury.

He reported that his left arm limited his ability to work at jobs 
that required a lot of lifting.  The Veteran's passive and active 
ranges of motion were normal.  However, pain began at about 90 
degrees and progressed as the Veteran reached the maximum degree 
of flexion or extension.  The Veteran reported pain, including on 
repeated use.  There was no fatigue, weakness, lack of endurance, 
or incoordination noted on repeated use.  There was objective 
evidence of painful motion, tenderness, and slight instability.  
There was no observed edema, effusion, weakness, redness, heat, 
guarding of movement, or abnormal movement.  However, the 
examiner noted that the Veteran reported history of 
dislocation/subluxation and locking.  There was slight laxity or 
instability and the apprehension test was positive. 

The Veteran was noted to have a 13 centimeter by 3 centimeter 
scar that was hyper pigmented and linear with peripheral suture 
site scars that were hypo pigmented.  The Veteran denied pain in 
the scar upon examination.  Adherence to underlying tissue was 
absent.  The scar was both superficial and stable.  There was no 
limitation of motion or function associated with the scar.  

X-rays of the Veteran's left shoulder showed a mild bony 
irregularity of the inferior margin of the glenoid which was 
probably prior trauma.  Multiple tendon anchors were present 
within the margins of the glenoid.  The humeral head maintained 
articulation with the glenoid. The AC joint was intact.  The 
remaining visualized osseous structures were unremarkable.  The 
impression was stable postoperative changes along with stable 
appearance of the shoulder since prior films.

The examiner diagnosed a left shoulder rotator cuff tear in 
stable condition.  She noted that the exam reflected asymmetry of 
appearance of the left shoulder as compared to the right 
shoulder.  Although the range of motion of the left shoulder was 
comparable to the that of the right shoulder, instability was 
noted and loss of range of motion was notable during flare ups.  
The examiner noted that the Veteran reported that he recently 
changed jobs due to problems with his shoulder although he 
continued to maintain employment.  The examiner also diagnosed a 
left shoulder scar related to the Veteran's left shoulder surgery 
for his rotator cuff tear.  The scar was non-tender, not 
disfiguring, superficial, not deep, not unstable, and no 
functional loss was associated with it.  There was no cosmetic 
defect evident.

According to a VA treatment record that was submitted by the 
Veteran, in August 2010 the Veteran sought treatment for pain and 
instability in his left shoulder.  The Veteran then reported 
that, in the past, his shoulder would feel like it popped out of 
place once or twice a year and then he would be able to get it 
back in on his own.  However, for the last couple of years his 
shoulder came out more frequently.  The Veteran reported that 
over the last year this occurred a couple of times per week.  He 
reported that he also had problems with trying to move the 
shoulder up overhead.  That caused discomfort running from the 
superior aspect of the shoulder across to the base of the neck 
and also down into the lateral arm.  There was no actual neck 
pain associated.  There was no numbness or tingling in the arm.  
The Veteran reported that he was unable to do work that required 
much lifting and could not play baseball because of his shoulder.  

The Veteran was again noted to have a non-tender and non-reactive 
scar.  Forward flexion of his left shoulder was limited to 130 
degrees with pain from 70 to 130 degrees.  Abduction was limited 
to 110 degrees active range of motion, but with passive 
assistance it could be taken up to 130 degrees.  The Veteran was 
able to bring the arm down without any ratcheting or drop sign.  
He had pain beyond 60 degrees of abduction.  Internal rotation 
behind the back was limited to touching the area of the posterior 
pelvis and he could not reach to the lumbar spine. External 
rotation with the arm at the side was 45 degrees.  Internal 
rotation was to 0-80 degrees with mild discomfort.  With the arm 
abducted to 90 degrees and externally rotating, the Veteran 
guarded the shoulder and complained of discomfort.  Testing 
stability with the arm relaxed and the forearm resting on the 
thigh, comparing the two shoulders, there was an increased 
anterior movement associated with mild discomfort on the left 
shoulder compared to the right.  

The examining physician diagnosed anterior instability and 
recurrent subluxation of the left shoulder and rule out 
associated rotator cuff pathology.  

At his October 2010 hearing, the Veteran testified that motion of 
his shoulder hurt as reported in the August 2010 report of 
examination.  He reported that he was now taking Vicodin to treat 
his shoulder pain because ibuprofen upset his stomach.  The 
Veteran reported that his shoulder popped out of place 3 to 4 
times per month.  The Veteran testified that this was painful.  
It really hurt when it was out, it felt better when it was put 
back in place, but there was then constant pain.  

The Veteran's shoulder is currently rated pursuant to 38 C.F.R. § 
4.71a, diagnostic code 5201, limitation of motion of the arm.  
Pursuant to that rating criteria, a 20 percent rating applies for 
limitation of motion of the arm to shoulder level regardless of 
whether it is the dominant or the non-dominant arm.  A 20 percent 
rating also applies when the motion of the non-dominant arm is 
limited to midway between side and shoulder level.  A 30 percent 
rating applies when the motion of the dominant arm is limited to 
midway between side and shoulder level or when movement of the 
non-dominant arm is limited to 25 degrees from the side.  A 40 
percent rating applies when the range of motion of the dominant 
arm is limited to 25 degrees from the side.

The Veteran does not meet the criteria for a compensable rating 
under the criteria applicable to limitation of motion of the arm.  
While the August 2009 VA examination noted that the Veteran 
started to experience pain with motion at about shoulder level, 
he was nonetheless able to achieve a full range of motion of his 
shoulder.  While the August 2010 treatment record showed a more 
significant limitation of motion, the Veteran was nonetheless 
still able to move his arm to above shoulder level.  Even 
considering the additional limitation of motion due to the 
Veteran's shoulder pain, his motion was not limited to shoulder 
level or lower although pain began at that 70 to 90 degrees.
However, the Board finds that the criteria for a 20 percent 
rating pursuant to diagnostic code 5202 were met.  Specifically, 
the Veteran reported infrequent episodes of dislocation and was 
noted to have guarding of movement at shoulder level when he was 
evaluated for treatment purposes in August 2010.  That treatment 
record also documented the Veteran's recurrent 
dislocations/subluxation of the shoulder joint.  Both the August 
2009 VA examination report and the August 2010 treatment record 
confirmed some increased instability of the left shoulder as 
compared to the right.  

The Veteran does not meet the criteria for a rating higher than 
20 percent pursuant to diagnostic code 5202 because he does not 
have recurrent dislocation of the scapulohumeral joint of the 
dominant arm with frequent episodes and guarding of all arm 
movements and there is no evidence of fibrous union, nonunion of 
the humerus (false flail joint), or loss of the head of the 
humerus (flail shoulder).  The Board considered all of the other 
alternative criteria for rating the Veteran's left shoulder 
disability, but the Veteran does not meet the criteria for a 
rating in excess of 20 percent under any diagnostic code 
applicable to the shoulder and arm.  

The Board also considered whether the Veteran is entitled to a 
separate, compensable rating for the scar on his left shoulder.  
The Board notes that as of October 23, 2008, revised provisions 
for evaluating scars were enacted.  This new regulation, however, 
indicates that the revised provisions are applicable only to 
claims received on or after October 23, 2008.  Accordingly, these 
revisions do not apply to the present case.  73 Fed. Reg. 54708 
(Sept. 23, 2008).  Rather, the Veteran's claim will be considered 
solely under the criteria effective as of the date of the claim. 

Applying the criteria in effect at the time of the Veteran's 
claim, superficial scars, which are scars that are not associated 
with underlying soft tissue damage, other than on the face or 
neck, that do not cause limited motion, are compensable only if 
they cover an area of at least 144 square inches; are unstable; 
are painful on examination; or limit the motion of the affected 
part.  38 C.F.R. § 4.118, diagnostic codes 7802-7805 (2007).  The 
Veteran's left shoulder scar does not meet any of these criteria.  
In any event, even if the newer rating criteria were applied, the 
Veteran would still not meet the criteria for a compensable 
rating for his scar.  38 C.F.R. § 4.118 diagnostic codes 7802, 
7804 (2010).

III.  Effective Date

The Veteran contends that he should receive an effective date for 
the award of service connection for his left shoulder disability 
that is earlier than July 9, 2007.  Specifically, he claims that 
his award should be effective the day after he was released from 
service because he believed a claim had been filed with VA on his 
behalf at the time of his discharge. 

The assignment of an effective date for an award of service 
connection is generally governed by 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400.  Unless specifically provided otherwise, the 
effective date of an award based on an original claim for service 
connection "shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of application 
therefore." 38 U.S.C.A. § 5110(a).  However, if the claim is 
filed within one year of the Veteran's discharge or release from 
active service, the effective date shall be the day following the 
date of such discharge or release.  38 U.S.C.A. § 5110(b).  The 
implementing regulation, 38 C.F.R § 3.400, states that the 
effective date for an award of compensation based on an original 
claim for service connection will be "the date of the receipt of 
the claim or the date entitlement arose, whichever is later."  
However, if the claim is received within 1 year after separation 
from service, the effective date will be the day following 
separation from active service.  Id. 

At his hearing, the Veteran contended that he filled out 
paperwork that he was told was for VA.  He did not personally 
file the claim with VA, but it was his understanding that a claim 
would be filed on his behalf.  He testified that his DD-214 
indicated that his claim had been filed, so he thought that his 
claim had been filed.  He testified that when he received 
severance pay from the military, he believed that this was VA 
compensation.  It was only when he sought medical treatment from 
VA that he became aware that VA had no record of his claim. 

In fact, the Veteran's DD-214 states that the Veteran "executed 
a claim for compensation, pension, or hospitalization to be filed 
with the Department of Veterans Affairs." (emphasis added).  It 
does not state that a claim was, in fact, filed with VA.  While 
the Veteran testified that he believed that such a claim was 
filed on behalf, he admitted that he did not file such a claim 
himself.  There is no evidence that a claim was actually filed on 
the Veteran's behalf, insofar as VA has no record of any claim 
being filed by the Veteran prior to July 9, 2007.  In this 
regard, the Board notes that a presumption or regularity applies 
to the actions of public officials.   See, e.g., Hilkert v. West, 
12 Vet. App. 145, 151 (1999).  Therefore, it is presumed that, 
had a claim in fact been filed, it would have been processed and 
VA would have a record of it.  The Veteran's belief that someone 
else filed a claim with VA for him is insufficient to rebut this 
presumption.  

While it is unfortunate that a claim was not filed on the 
Veteran's behalf as he expected at the time of his discharge from 
service, insofar as his claim was actually filed on July 9, 2007, 
more than 1 year after his discharge from service, there is no 
legal basis to award an effective date that is earlier than the 
date of his claim.  The Board is without jurisdiction to award an 
earlier effective date than is permitted by statute.  Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  Rather, the Board is bound 
by the laws passed and the regulations promulgated by the 
Department.  38 U.S.C.A. § 7104.



CONTINUED ON NEXT PAGE


ORDER

An initial rating of 20 percent, but no more, is granted for the 
Veteran's left shoulder injury with fracture of the humerus, s/p 
arthroscopy with chronic rotator cuff pain is granted, subject to 
the laws and regulations governing the award of VA monetary 
benefits.

Entitlement to an effective date earlier than July 9, 2007 for 
the grant of service connection for a left shoulder injury with 
fracture of the humerus, s/p arthroscopy with chronic rotator 
cuff pain is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


